Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,264,444 to Nakane et al (Nakane)
In Reference to Claim 18
Nakane discloses a motor-operated compressor, comprising: a first housing (Fig. 1, 13) having a hollow cylindrical shape extending in a horizontal direction; a drive motor (Fig. 1, 27) disposed at one end of the first housing, the first housing surrounding the drive motor (As showed in Fig. 1);  20a rotating shaft (Fig. 1, 14) coupled to the drive motor; a compression unit comprising a fixed scroll (Fig. 1, 31) and an orbiting scroll (Fig. 1, 33), wherein: the fixed scroll (Fig. 1, 31) is disposed to face the drive motor (Fig. 1, 27); and the orbiting scroll is configured to engage with the fixed scroll to form a compression space, the orbiting scroll comprising a discharge 25port (Fig. 1, 331); and  49Attorney Docket No. 14439.0092-00000 a second housing (Fig. 1, 10) coupled to a rear end 
In Reference to Claim 19
Nakane discloses a scroll support portion (Fig. 1, annotated by the examiner) protruding in a radial direction formed on an inner circumferential surface of the second housing.

    PNG
    media_image1.png
    543
    566
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,030,192 to Hill et al (Hill).
In Reference to Claim 1
Hill discloses a motor-operated compressor, comprising:  5a main housing (Fig. 12, 10); a motor unit (Fig. 12, annotated by the examiner) disposed at one end of the main housing; a rotating shaft (Fig. 12, 50) coupled to the motor unit; a fixed scroll (Fig. 1, 18) disposed at another end of the main housing and facing the motor unit,, the fixed scroll being coupled to the rotating shaft (As showed in Fig. 12 coupled via bushing 46);  10an orbiting scroll (Fig. 12, 16) coupled to the rotating shaft and configured to perform an orbiting motion with respect to the fixed scroll, the orbiting scroll configured to form a compression space together with the fixed scroll, and wherein the orbiting scroll includes a discharge port (Fig. 12, 37); and a rear housing (Fig. 12, annotated by the examiner) disposed to face one side surface of the orbiting scroll opposite 15to a side of the orbiting scroll facing the fixed scroll, the rear housing being coupled to the main housing, wherein the rear housing includes a space (Fig. 12, 97) portion configured to communicate with the discharge port (Fig. 12, 37) of the orbiting scroll, and wherein a scroll support portion protruding in a radial direction is formed on an inner circumferential surface of the rear 20housing, the scroll support portion defining the space portion.
Hill teaches the rear housing is an integral part of the front housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rear and the front housing as separated housing , since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

    PNG
    media_image2.png
    590
    587
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 15-17 are allowed.
Claims 2-14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/20/2021